DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the common rotation shaft of the first driving shaft and the second driving shaft" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 105798922 A; Machine Translation of Description ‘MTD’) in view of Joo et al. (KR 10-1081324 B1; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claim 1, Chen et al. discloses a robot (fig. 1) comprising: a first plate (1), at least one wheel (14) that rotates to move the robot being coupled to the first plate (1); a second plate (2) positioned above the first plate (1); a plurality of first support posts (fig. 4) provided between the first plate (1) and the second plate (2); a third plate (3 or 4) positioned above the second plate (2); and a plurality of second support posts (fig. 5 or fig. 6) provided between the second plate (2) and the third plate (3 or 4).  (Figs. 1-10, MTD paragraphs 35-147.)  Chen et al. does not specify the length compared to the width.  Joo et al. teaches of a longitudinal length of the first plate (102) is greater than a horizontal width of the first plate (102).  (Figs. 1-7, MTD paragraphs 26-35.)  it would have been an obvious matter of design choice to make the different portions of the first plate of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
With respect to claim 2, Chen et al. discloses a driving wheel (14) that rotates about a driving shaft (fig. 4) but is silent regarding a motor that outputs a rotational force at a rotational shaft that is separated from the driving shaft; and gearing provided between the rotational shaft and the driving shaft to transfer the rotational force of the motor to the driving wheel.  Joo et al. teaches of the at least one wheel (132) includes a driving wheel (132) rotating about a driving shaft (112), and wherein the robot further comprises: a motor (122) that outputs a rotational force at a rotational shaft (123) that is separated from the driving shaft (112); and gearing (124, 126) provided between the rotational shaft (123) and the driving shaft (112) to transfer the rotational force of the motor to the driving wheel (132).  (Figs. 1-7, MTD paragraphs 26-35.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Joo et al. into the invention of Chen et al., as modified, so that the robot can freely move forward and backward and change direction.  (MTD paragraph 28.)
With respect to claims 4-5, Chen et al., as modified, is silent regarding a rotational shaft separate from the driving shaft.  Joo et al. teaches of at least one wheel includes: a first driving wheel (132) rotating about a first driving shaft (112); a second driving wheel (132) rotating about a second driving shaft (112), the first driving wheel (132) and the second driving wheel (132) being positioned such that the first driving shaft (112) and the second driving shaft (112) have a common rotational axis (fig. 4), and wherein the robot further comprises: a first motor (122) that outputs rotation force at a first rotational shaft (123) that is separated from the first driving shaft (112); first gearing (124, 126) provided between the first rotational shaft (123) and the first driving shaft (112) to transfer the rotational force of the first motor (122) to the first driving wheel (132); a second motor (122) that outputs rotation force at a second rotational shaft (123) that is separated (fig. 4) from the second driving shaft (112); and second gearing (124, 126) provided between the second rotational shaft (123) and the second driving shaft (112) to transfer the rotational force of the second motor (122) to the second driving wheel (132), wherein the first rotational shaft (123) is positioned between a front end of the first plate (102) and the first driving shaft (112) and the second driving shaft (112), and the second rotational shaft (123) is positioned between a rear end of the first plate (102) and the first driving shaft (112) and the second driving shaft (112); wherein the one or more wheels further include: at least one front caster (142) provided below the first plate (102) and in front of the common rotational shaft (123) of the first driving shaft (112) and the second driving shaft (112); and at least one rear caster (142) provided below the first plate (102) and behind the common rotational shaft (123) of the first driving shaft and the second driving shaft.  (Figs. 1-7, MTD paragraphs 26-35.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Joo et al. into the invention of Chen et al., as modified, so that the robot can freely move forward and backward and change direction.  (MTD paragraph 28.)
With respect to claim 6, Chen et al., as modified, discloses a battery (12) positioned between the second plate (2) and the third plate (3 or 4); a front sensor (15 or 13; fig. 4) provided at a front side of the first plate (1) and positioned between the first plate (1) and the second plate (2); and a rear sensor (22) provided at a rear side of the first plate (1) and positioned between the first plate (1) and the second plate (2).  (Figs. 1-10, MTD paragraphs 35-147.)  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Joo et al., as applied to claims 1-2 above, and further in view of Chen et al. (CN 106041962 A; Machine Translation of Description ‘MTD’; hereinafter “Chen 2”).
With respect to claim 3, Chen et al., as modified, is silent regarding the first plate includes a cutout to receive the motor, the driving shaft, and the gearing.  Chen 2 teaches of a cutout (fig. 1) for a motor connector (36).  (Fig. 1, MTD paragraph 121.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Chen 2 into the invention of Chen et al., as modified, in order to reduce the overall weight of the system in turn reducing manufacturing and shipping costs. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Joo et al., as applied to claims 1 and 6 above, and further in view of Yang et al. (CN 106514670 A; Machine Translation of Description ‘MTD’).
With respect to claim 7, Chen et al., as modified, is silent regarding a housing.  Yang et al. teaches of a housing (18) provided around sides of the first plate (11), wherein the housing includes: a front opening (fig. 6; MTD paragraph 56) at a front side (1801) of the housing; and a rear opening (fig. 7) at a rear side (1802) of the housing, wherein the front sensor (19) detects a region in front on the robot through the front opening (fig. 6), and the rear sensor (19) detects a region behind the robot through the rear opening (fig. 7).  (Figs. 1-7, MTD paragraphs 53-58.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Yang et al. into the invention of Wu et al., as modified, in order to protect the elements inside the shell.  By using the teachings of a shell of Yang et al; Chen et al., as modified, discloses the housing (taught by Yang et al.) around sides of the second (2) and third (3) plate.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Joo et al., as applied to claim 1 above, and further in view of Yang et al. and Soda et al. (US 2019/0115808).
With respect to claim 10, Chen et al., as modified, is silent regarding thermal conductivity and a housing.  Yang et al. teaches of a housing (18) provided around sides of the first plate (11), wherein the housing.  (Figs. 1-7, MTD paragraphs 53-58.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Yang et al. into the invention of Chen et al., as modified, in order to protect the elements inside the shell.  By using the teachings of a shell of Yang et al; Chen et al., as modified, discloses the housing (taught by Yang et al.) around sides of the second (2) and third (3) plate.  Soda et al. teaches of different elements of the robot, specifically a housing (73, paragraph 101) includes a first material having a first thermal conductivity (paragraph 104), and at least one of an element (72) within the housing (73) (paragraph 101) includes a second material having a second thermal conductivity that is higher than the first thermal conductivity of the first material (paragraph 104).  (Figs. 1-6, paragraph 81-114.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the housing includes a first material having a first thermal conductivity, and at least one of the first plate, the second plate, the third plate, the first support post, or the second support post includes a second material having a second thermal conductivity that is higher than the first thermal conductivity of the first material., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claims 11-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Joo et al. 
With respect to claims 11 and 14-15, Chen et al. discloses a robot (fig. 1) comprising: a body (fig. 1) having a base plate (1), a driving wheel (14) that extends below the base plate (1) and rotates about a driving shaft (fig. 4) to move the robot (fig. 1).  (Figs. 1-10, MTD paragraphs 35-147.)  Chen et al. does not specify the length compared to the width.  Joo et al. teaches of a longitudinal length of the base plate (102) is greater than a horizontal width of the base plate (102).  (Figs. 1-7, MTD paragraphs 26-35.)  it would have been an obvious matter of design choice to make the different portions of the base plate of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  Chen et al. is silent regarding a motor that outputs a rotational force at a rotational shaft that is separated from the driving shaft; and gearing provided between the rotational shaft and the driving shaft to transfer the rotational force of the motor to the driving wheel.  Joo et al. teaches of the at least one wheel (132) includes a driving wheel (132) rotating about a driving shaft (112), and wherein the robot further comprises: a motor (122) that outputs a rotational force at a rotational shaft (123) that is spaced apart from the driving shaft (112); the rotational shaft (123) being positioned between the driving shaft (112) and a front or a rear of the base plate (102); and gearing (124, 126) provided between the rotational shaft (123) and the driving shaft (112) to transfer the rotational force of the motor to the driving wheel (132); the rotational shaft (132) extends parallel to the driving shaft (112), and the rotational shaft (132) and the driving shaft (112) are positioned at a common height (fig.6); wherein the driving shaft (112) has a rotational axis that extends through a midpoint (fig. 4) associated with the longitudinal length of base plate (102).  (Figs. 1-7, MTD paragraphs 26-35.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Joo et al. into the invention of Chen et al., as modified, so that the robot can freely move forward and backward and change direction.  (MTD paragraph 28.)
With respect to claim 12, Chen et al., as modified, discloses a battery (12) received in the body (figs. 4-5); a front sensor (15) provided at a front side of the body (fig. 4); and a rear sensor (22) provided at a rear side of the body (fig. 5), wherein a vertical distance from a surface on which the robot is traveling to a bottom surface of the battery (12) is greater (figs. 1, 4-5 showing the battery on top of the top surface of the base plate 102) than a vertical distance from the surface on which the robot is traveling to a bottom surface (figs. 1, 4-5 showing the sensor flush or below the bottom surface of the base plate 102) of the front sensor (15).  (Figs. 1-10, MTD paragraphs 35-147.)  
With respect to claim 16-17, Chen et al. discloses a robot (fig. 1) comprising: a body (fig. 1) having a base plate (1), a driving wheel (14) that extends below the base plate (1) and rotates about a driving shaft (fig. 4); a second driving wheel (14) extending below the base plate (1) and rotating about a second driving shaft (fig. 4), the first driving shaft (fig. 4) and the second driving shaft (fig. 4) having a common rotational axis (figs. 1, 4, 6).  (Figs. 1-10, MTD paragraphs 35-147.)  Chen et al. is silent regarding a motor that outputs a rotational force at a rotational shaft that is separated from the driving shaft; and gearing provided between the rotational shaft and the driving shaft to transfer the rotational force of the motor to the driving wheel.  Joo et al. teaches of a first motor (122) that outputs a rotational force at a first rotational shaft (123) that is spaced apart from the first driving shaft (112); a first gearing (124, 126) provided between the first rotational shaft (123) and the first driving shaft (112) to transfer the rotational force of the first motor (122) to the first driving wheel (132); a second motor (122) that outputs a rotational force at a second rotational shaft (123) that is spaced apart from the second driving shaft (112); and a second gearing (124, 126) provided between the second rotational shaft (123) and the second driving shaft (112) to transfer the rotational force of the second motor (122) to the second driving wheel (132), wherein the first rotational shaft (123) is positioned between a front of the body (102) and a the common rotational axis (fig. 4) passing through the first driving shaft (112) and the second driving shaft (112), and the second rotational shaft (123) is positioned between a rear of the body (102) and the common rotational axis (fig. 4); wherein the first rotational shaft (123) and the second rotational shaft (123) extend parallel (fig. 4) to the common rotational axis of the first driving shaft (112) and the second driving shaft (112).  (Figs. 1-7, MTD paragraphs 26-35.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Joo et al. into the invention of Chen et al., as modified, so that the robot can freely move forward and backward and change direction.  (MTD paragraph 28.)
With respect to claim 19, Chen et al., as modified, discloses a battery (12) received in the body (figs. 4-5); a front sensor (15) provided at a front side of the body (fig. 4); and a rear sensor (22) provided at a rear side of the body (fig. 5), wherein a vertical distance from a surface on which the robot is traveling to a bottom surface of the battery (12) is greater (figs. 1, 4-5 showing the battery on top of the top surface of the base plate 102) than a vertical distance from the surface on which the robot is traveling to a bottom surface (figs. 1, 4-5 showing the sensor flush or below the bottom surface of the base plate 102) of the front sensor (15).  (Figs. 1-10, MTD paragraphs 35-147.)  
With respect to claim 20, Chen et al., as modified, discloses a controller (16) provided in front of the battery (12), wherein the bottom surface (figs. 1, 4-5 showing the sensor flush or below the bottom surface of the base plate 102) the front sensor (15) is positioned below a bottom surface (figs. 1, 4, 6 showing the controller on top of the top surface of the base plate 102) of the controller (16).  (Figs. 1-10, MTD paragraphs 35-147.)  
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Joo et al., as applied to claims 11 and 16 above, and further in view of Chen 2
With respect to claim 13, Chen et al., as modified, is silent regarding the base plate includes a cutout to receive the motor, the driving shaft, and the gearing.  Chen 2 teaches of a cutout (fig. 1) for a motor connector (36).  (Fig. 1, MTD paragraph 121.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Chen 2 into the invention of Chen et al., as modified, in order to reduce the overall weight of the system in turn reducing manufacturing and shipping costs.  Regarding the limitation of “to receive the first motor, the first gearing, and the first driving shaft” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Chen et al., as modified, discloses the structural limitation of the claim.  
With respect to claim 18, Chen et al., as modified, is silent regarding the base plate includes a cutout to receive the motor, the driving shaft, and the gearing.  Chen 2 teaches of a cutout (fig. 1) for a motor connector (36).  (Fig. 1, MTD paragraph 121.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Chen 2 into the invention of Chen et al., as modified, in order to reduce the overall weight of the system in turn reducing manufacturing and shipping costs.  Regarding the limitation of “to receive the first motor, the first gearing, and the first driving shaft” and “to receive the second motor, the second gearing, and the second driving shaft” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Chen et al., as modified, discloses the structural limitation of the claim.  

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614